                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

BRENT J. JOHNS,                                )
                                               )
                   Plaintiff,                  )
                                               )
             vs.                               )          Case No. 4:18-CV-01121-AGF
                                               )
CITY OF FLORISSANT, et al.,                    )
                                               )
                   Defendants.                 )

                                  MEMORANDUM AND ORDER

       This matter comes before the Court on Plaintiff’s motion to appoint counsel. ECF

No. 32. Plaintiff, who is proceeding pro se, brings this action under 42 U.S.C. § 1983,

alleging that Defendants violated his constitutional rights when he was tased and beaten

and then denied medical care. Plaintiff now seeks appointment of counsel because he

claims to have little knowledge of the law, that the facts surrounding the case are

complex, and that his case will be hindered without an attorney’s knowledge of civil

procedure.

       There is no constitutional right for a pro se plaintiff to have counsel appointed in a

civil case, although the Court has discretion to appoint counsel when necessary.

Chambers v. Pennycook, 641 F.3d 898, 909 (8th Cir. 2011); Phillips v. Jasper County

Jail, 437 F.3d. 791, 794 (8th Cir. 2006). Among the factors a court should consider in

making this determination are the factual and legal complexity of the case, the ability of

the plaintiff to present the facts and his claims, and the degree to which the plaintiff and

the court would benefit from such an appointment. Phillips, 437 F.3d. at 794.
       Upon review of the record, the Court concludes that this case is neither factually

nor legally complex, and Plaintiff has aptly demonstrated his ability to coherently present

his claims, as set forth in the pleadings. Further, although Plaintiff was incarcerated

when he filed his complaint, he has since been released and will have more resources

available to him in pursuing his claims. Thus, the Court will deny Plaintiff’s motion for

appointment of counsel at this time.

       IT IS HEREBY ORDERED that Plaintiff’s motion to appoint counsel is

DENIED WITHOUT PREJUDICE. ECF No. 32.

       Dated this 2nd day of August, 2019.

                                                   _______________________________
                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE
